NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



SARABAY MARINE, INC., a Florida             )
Corporation, and PND, LLC, a Florida        )
Limited Liability Company,                  )
                                            )
              Appellants,                   )
                                            )
v.                                          )      Case No. 2D18-687
                                            )
ROBERT GREENE, ESQ., an                     )
individual, and GREENE, HAMRICK,            )
PERREY, QUINLAN & SCHERMER,                 )
P.A., a Florida Professional Association,   )
                                            )
              Appellees.                    )
                                            )

Opinion filed April 5, 2019.

Appeal from the Circuit Court for Manatee
County; Lon Arend, Judge.

Steven C. Dupré, Kevin P. McCoy, Sylvia
H. Walbolt and Nicholas A. Brown of
Carlton Fields Jorden Burt, P.A., Tampa,
for Appellants.

Ceci Culpepper Berman and Thomas J.
Seider of Brannock & Humpries, Tampa,
for Appellees.


PER CURIAM.

              Affirmed.


LaROSE, C.J., and MORRIS and SLEET, JJ., Concur.